 



EXHIBIT 10.2.2
NINTH AMENDMENT
TO
LOAN AGREEMENT
     This Ninth Amendment To Loan Agreement is entered into as of May 2, 2007
(the “Amendment”), by and among Comerica Bank (“Bank”), Safeguard Delaware, inc.
(“Safeguard Delaware”) and Safeguard Scientifics (Delaware), Inc. (“Safeguard
Scientifics”; Safeguard Scientifics and Safeguard Delaware are sometimes
referred to, individually, as a “Borrower” and collectively, as the
“Borrowers”).
Recitals
     Borrowers and Bank are parties to that certain Loan Agreement dated as of
May 10, 2002, as amended from time to time, including without limitation by a
First Amendment to Loan Agreement dated as of May 5, 2003, a Second Amendment to
Loan Agreement dated as of February 12, 2004, a Third Amendment to Loan
Agreement dated as of May 8, 2004, a Fourth Amendment to Loan Agreement dated as
of September 30, 2004, a Fifth Amendment to Loan Agreement dated as of May 2,
2005, a Sixth Amendment to Loan Agreement dated as of August 1, 2005, a Seventh
Amendment to Loan Agreement dated as of May 4, 2006 and an Eighth Amendment to
Loan Agreement dated as of February 28, 2007 (as so amended, the “Agreement”).
The parties desire to further amend the Agreement in accordance with the terms
of this Amendment.
     Now, Therefore, the parties agree as follows:
     1. The following definitions are hereby amended in Section 1 of the
Agreement to read as follows:
          “Revolving Line” means aggregate Credit Extensions of up to Seventy
Five Million Dollars ($75,000,000).
          “Revolving Maturity Date” means June 30, 2008.
     2. Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects. Each
Borrower ratifies and reaffirms the continuing effectiveness of the Agreement
and all instruments, documents and agreements entered into in connection with
the Agreement, in each case, as amended hereby.
     3. Each Borrower represents and warrants that the Representations and
Warranties contained in the Agreement are true and correct as of the date of
this Amendment, except (i) to the extent such representations and warranties
expressly relate to an earlier date, which representations and warranties are
true and correct as of such date; and (ii) for those changes to the
representations and warranties resulting from events, occurrences or
circumstances permitted under the applicable Loan Documents, and that no Event
of Default has occurred and is continuing.
     4. This Amendment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one instrument.
     5. As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

  (a)   this Amendment, duly executed by Borrowers;     (b)   corporate
resolutions to borrow, duly executed by each Borrower;     (c)   an amount equal
to all Bank Expenses incurred through the date of this Amendment; and     (d)  
such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
first date above written.

              SAFEGUARD DELAWARE, INC.
 
       
 
  By:   /s/ Steven J. Feder
 
       
 
  Title:   Vice President
 
       
 
            SAFEGUARD SCIENTIFICS (DELAWARE), INC.
 
       
 
  By:   /s/ Steven J. Feder
 
       
 
  Title:   Vice President
 
       
 
            COMERICA BANK
 
       
 
  By:   /s/ Jessica Breuer
 
       
 
  Title:   Corporate Banking Officer
 
       

 